Notice of Pre-AIA  or AIA  Status
Examiners Amendment
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This action is responsive to applicant’s filing of amendments in a continuation application on 10/22/2020 which is a continuation of application 14/333,931 (Patent 9927963) filed 07/07/2014. Applicant’s arguments in light of the amendment are persuasive and for all the reasons presented below all of the previous objections and rejections are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Authorization for this examiner’s amendment was given in an interview with Peter Dykstra on 1/13/2021.
The application has been amended as follows: 
In the claims, cancel claim 22. 
Allowable Subject Matter
2.    Claims 1-14, 16 and 18-21 are allowed.
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 11 
As stated in the newly cited art of Mccarty, it is well known to pair a learning method in a group of flashcards that can be presented on a computer (Para 5). As demonstrated in Mccarty, the prior art shows a process of generating a question on the card to which an answer is shown in the back. The newly cited art of Feeley is an example of known flashcard systems. The prior art used in the prior rejection of Migos, Holiday and Lamkin also teach notecards or flashcard displays that can turn the cards over graphically to display a second side. Holiday allows a user to turn over a card, and select an option 
Claims 2-10, 12-14, 16, and 18-21 depend from claims 1 and 11 thus inherit the amended limitations and are allowable for the same rationale presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179